Ko case including this question has been brought before me hitherto. I have fully considered the arguments that have been adduced, and have looked into the precedents of this court, as well as those in Clarke's Praxis, a book of high authority. I find that before, and since the American revolution, suits like the present have always been sustained. The arguments adduced to the contrary do not appear to me sufficient to overset the old practice of the court. I decree, therefore, that the process prayed for against the owners of the Kitty be granted, if the vessel should not prove to be sufficient for payment of seamen's wages.